       Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RANDY BRADFORD,                                    )
                                                   )
                       Plaintiff,                  )      Case No. 4:21-cv-3062
                                                   )
       v.                                          )
                                                   )
UPSTART NETWORK, INC.,                             )
                                                   )
                       Defendant.                  )

                                            COMPLAINT

       NOW COMES the plaintiff, RANDY BRADFORD, by and through his attorneys,

SMITHMARCO, P.C., and for his Complaint against the defendant, UPSTART NETWORK,

INC., Plaintiff states as follows:

                                I.         PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                     II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                            III.       PARTIES

       4.      RANDY BRADFORD, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Houston, County of Harris, State of Texas.

       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).



                                              Page 1 of 7
      Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 2 of 7




       6.      UPSTART NETWORK, INC., (hereinafter, “Defendant”) is a business entity

engaged in providing consumer loans and financing as well as other financial services within the

State of Texas. Defendant’s principal place of business is located in the State of California.

Defendant is incorporated in the State of Texas.

       7.      At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

                                     IV.     ALLEGATIONS

       8.      As alleged in this pleading, “credit reports” are “consumer reports” as that term is

defined by 15 U.S.C. §1681a(d).

       9.      At no time prior to February 8, 2020 has Plaintiff owed any debt to Defendant.

       10.     At no time prior to February 8, 2020 has Plaintiff opened any accounts with

Defendant.

       11.     At no time prior to February 8, 2020 has Plaintiff had any personal business

relationship with Defendant.

       12.     Given the facts delineated above, at no time prior to February 8, 2020 has

Defendant had any information in its possession to suggest that Plaintiff applied for credit to

Defendant.

       13.     Given the facts delineated above, at no time prior to February 8, 2020 has

Defendant had any information in its possession to suggest that Plaintiff was responsible to pay a

debt to Defendant.

       14.     Trans Union, LLC (hereinafter, “Trans Union”) is a consumer reporting agency as

that term is defined by 15 U.S.C. § 1681a(f). Trans Union is a data repository that assembles and

stores information on consumers for the purpose of furnishing consumer reports to third parties.



                                           Page 2 of 7
      Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 3 of 7




       15.       Consumer reports contain personal, private, and highly confidential information,

including: (i) different variations of an individual’s full name, including middle name and/or

middle initial(s); (ii) current address at which an individual resides; (iii) previous address(es) at

which an individual has resided; (iv) social security number; (v) date of birth; (vi) current

telephone number; (vii) previous known telephone number(s); (viii) current employer; (ix) former

employer(s); (x) public records; (xi) account histories with all reporting creditors, including, but

not limited to, home loans, car loans, credit cards, charge cards, and store cards; and, (xii) records

of requests for a consumer report by third parties (hereinafter collectively, “Confidential

Information”).

       16.       Given the overwhelming scope of the information available when one procures a

consumer report about another, in 1970 Congress enacted the FCRA to protect consumer privacy

by requiring consumer reporting agencies to, inter alia, limit the furnishing of consumer reports

to statutorily enumerated purposes only. See TRW Inc., v. Andrews, 534 U.S. 19, 23 (2001).

       17.       The statute was created in response to “concerns about corporations’ increasingly

sophisticated use of consumers’ personal information in making credit and other decisions.” Syed

v. M-I, LLC et al., 846 F.3d 1034, 1037 (9th Cir. 2017) (citing the FCRA, Pub.L. 91-508, Section

602, 84 Stat. 1114, 1128). See also, United States v. Bormes, 568 U.S. 6, 7 (2012) (The Fair

Credit Reporting Act has as one of its purposes to “protect consumer privacy” (quotation and

citation omitted)); Cole v. U.S. Capital, 389 F.3d 719, 723 (7th Cir. 2004) (“In [§1681] Congress

made it clear that the FCRA is designed to preserve the consumer's privacy in the information

maintained by consumer reporting agencies.”).




                                             Page 3 of 7
       Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 4 of 7




        18.      When it enacted the FCRA, Congress found, among other things, that “[t]here is a

need to insure that consumer reporting agencies exercise their grave responsibilities with fairness,

impartiality, and a respect for the consumer's right to privacy.” 15 U.S.C. § 1681(a)(4).

        19.      Tasked with protecting a consumer’s privacy, the FCRA governs who can access

consumer report information from credit reporting agencies and for what purpose. To that end,

the FCRA enumerates certain “permissible purposes” for accessing credit reports.

        20.      Defendant is a subscriber and user of consumer reports issued by Trans Union.

        21.      On or about February 8, 2020, despite being cognizant of the facts as delineated

above, Defendant procured from Trans Union a copy of Plaintiff’s consumer report at which time,

Defendant made a general or specific certification to Trans Union that Defendant sought the

consumer report in connection with a business transaction initiated by Plaintiff, to review an

account to determine whether Plaintiff continued to meet the terms of said account, or for some

other permissible purpose enumerated by the FCRA.

        22.      The certification made by Defendant to Trans Union was false.

        23.      Despite certifying to Trans Union that it had a permissible purpose for procuring

Plaintiff’s consumer report, Defendant had no such permissible purpose.

        24.      At no time on or prior to February 8, 2020 did Plaintiff consent to Defendant

obtaining his consumer report.

        25.      On or about February 8, 2020, despite being cognizant of the facts as delineated

above, Defendant impermissibly procured from Trans Union Plaintiff’s individual and personal

credit report.




                                            Page 4 of 7
       Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 5 of 7




       26.     On or about February 8, 2020, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential Information

was published to Defendant.

       27.     On or about February 8, 2020, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Defendant reviewed Plaintiff’s

Confidential Information.

       28.     On or about February 8, 2020, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, unknown employees, representative

and/or agents of Defendant viewed Plaintiff’s Confidential Information.

       29.     On or about February 8, 2020, at the time Defendant impermissibly procured from

Trans Union Plaintiff’s individual and personal credit report, Defendant obtained information

relative to Plaintiff’s credit history and credit worthiness.

       30.     Plaintiff has a right to have his Confidential Information kept private.

       31.     No individual/entity is permitted to obtain and review Plaintiff’s personal and

confidential information unless either Plaintiff provides his consent for the release of the

information or the individual/entity has a permissible purpose to obtain the confidential

information as enumerated by the FCRA.

       32.     Defendant procured from Trans Union Plaintiff’s consumer report without his

knowledge or consent.

       33.     Defendant procured from Trans Union Plaintiff’s consumer report without a

permissible purpose.

       34.     By its actions, when Defendant impermissibly procured from Trans Union

Plaintiff’s individual and personal credit report, Defendant invaded Plaintiff’s privacy.



                                             Page 5 of 7
       Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 6 of 7




        35.     By its actions, when Defendant impermissibly procured from Trans Union

Plaintiff’s individual and personal credit report, Defendant effectively intruded upon the seclusion

of Plaintiff’s private affairs.

        36.     When Plaintiff discovered that Defendant had procured his personal, private and

confidential information from Trans Union, Plaintiff was extremely angry, frustrated and suffered

emotional distress resulting from Defendant’s invasion of his privacy.

        37.     When Plaintiff discovered that Defendant had procured his personal, private and

confidential information from Trans Union, Plaintiff was extremely worried, concerned and

frustrated that Defendant’s impermissible access of his personal, private and confidential

information from one or more consumer reporting agency could continue indefinitely.

        38.     When Plaintiff discovered that Defendant had procured his Confidential

Information from Trans Union, Plaintiff was concerned about the continued security and privacy

of his Confidential Information.

        39.     When Plaintiff received his Discharge Order from the Bankruptcy Court, he

rightfully believed that his business relationship with Defendant had come to an end. When

Plaintiff discovered that Defendant had procured his Confidential Information after it had been

sent notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that Defendant would continue

to act with impunity and continue to procure his Confidential Information indefinitely.

        40.     The actions of Defendant caused Plaintiff to suffer from frustration, anxiety and

emotional distress that manifested itself such that: (i) Plaintiff had difficulty falling to sleep and/or

staying asleep; (ii) Plaintiff had a loss of appetite.

                                        V.      JURY DEMAND

        41.     Plaintiff hereby demands a trial by jury on all issues so triable.



                                              Page 6 of 7
      Case 4:21-cv-03062 Document 1 Filed on 09/21/21 in TXSD Page 7 of 7




                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, RANDY BRADFORD, by and through his attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages of $1,000.00 for Defendant’s violation of the FCRA;

               c.      Punitive damages;

               d.      Plaintiff’s attorneys’ fees and costs; and,

               e.      Any other relief deemed appropriate by this Honorable Court.

                                                              Respectfully submitted,
                                                              RANDY BRADFORD

                                                       By:     s/ Leroy B. Scott
                                                               Attorney for Plaintiff

   Dated: September 21, 2021

   Leroy B. Scott (Bar # 24083824)
   SMITHMARCO, P.C.
   PO Box 420453
   Houston, TX 77242-0453
   Direct Dial: (214) 329-4717
   Facsimile:    (888) 418-1277
   E-Mail:       lscott@smithmarco.com




                                            Page 7 of 7
